Taylor, J.
I concur in the opinion that the plaintiff ought not to recover in this action, as against the appellant, for the reason that the evidence conclusively shows that the receivers of the bank sold the note upon which this action is brought, signed “Wentworth & Co.,” as the note of “McGregor & Wheeler” alone, and not as the note of “Wentworth, McGregor & Wheeler;” that the plaintiff bought the note as the note of McGregor & Wheeler, and the written assignment transferred to them the note of McGregor & Wheeler, and not the note of Wentworth, McGregor & Wheeler. They are therefore estopped from now insisting that it is the note of Wentworth, McGregor & Wheeler. The note, not having been signed with the firm name of “Wentworth, McGregor & Wheeler,” and having been given without the knowledge or consent of said Wentworth, he cannot be held liable thereon. Bank v. Thomas, 47 N. Y., 15. The plaintiff, having bought the note of McGregor & Wheeler only, he cannot, by virtue of such purchase, recover upon an account which may be due *185to the bank from the firm of Wentworth, McGregor & Wheeler, even though the note may have been given to the bank to secure the payment of the debt of such firm. The plaintiff is in no better position to recover upon the account than he would have been had the note purchased by him been signed by McGregor and Wheeler with their individual names. In order to make the transfer of a note transfer the original indebtedness which it was given to secure, the note so transferred must bind all the parties owing the original debt.
By the Court. — 'Judgment affirmed.